Citation Nr: 0023681	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  95-35 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to a disability evaluation in excess of 
10 percent for chondromalacia patella and residuals of 
arthroscopy of the left knee.  

3.  Entitlement to a disability evaluation in excess of 
10 percent for lumbosacral strain.  

4.  Entitlement to a disability evaluation in excess of 
10 percent for carpal tunnel syndrome of the right wrist, 
residuals of a ganglion cyst.  

5.  Entitlement to an increased (compensable) disability 
evaluation for right shoulder tendinitis.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1994.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in May 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, for additional development.  Following 
the requested development, the RO in May 1998 granted service 
connection for right knee chondromalacia patella and rated 
the disability 10 percent disabling under Diagnostic 
Code 5019, effective from separation.  Although the veteran 
was informed of this determination in June 1998, he did not 
disagree with the evaluation assigned.  Accordingly, this 
issue is not in appellate status.  The RO also reclassified 
the service-connected right wrist disability as carpal tunnel 
syndrome of the right wrist, residuals of a ganglion cyst, 
and assigned a 10 percent evaluation under Diagnostic 
Codes 7819 and 8515, effective from separation.  The RO 
continued the evaluations previously assigned for the 
service-connected left knee and low back disabilities.  The 
matter is now before the Board for further appellate 
consideration.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran has chronic cervical strain that began in 
service.  

3.  The service-connected left knee disability is manifested 
by subjective complaints of pain and buckling, crepitus, and 
slight limitation of motion, but ligamentous laxity is not 
shown, and arthritis has not been confirmed on X-ray 
examination.  

4.  The service-connected lumbosacral strain is manifested by 
slight limitation of motion of the lumbar spine and some pain 
and discomfort at the extremes of motion on forward flexion 
and backward extension, but neither muscle spasm on extreme 
forward bending or unilateral loss of lateral spine motion in 
a standing position has been shown; electromyographic testing 
has not confirmed the presence of lumbar radiculopathy, and 
X-rays have not confirmed the presence of arthritis in the 
lumbosacral spine.  

5.  The veteran is right handed.  

6.  The service-connected right wrist disability is 
manifested by pain and discomfort after prolonged periods of 
keyboard duties; there has been no surgery on the wrist, and 
limitation of motion, weakness, or inability to perform any 
fine motor function of daily living is not demonstrated.  

7.  The service-connected right shoulder disability is 
manifested by subjective complaints of intermittent pain and 
discomfort, with insignificant glenohumeral crepitus on 
flexion and extension, but the shoulder is otherwise 
asymptomatic.  



CONCLUSIONS OF LAW

1.  Chronic cervical strain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5019 (1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5295 (1999).  

4.  The criteria for an evaluation in excess of 10 percent 
for right wrist disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 4.124a, 
Diagnostic Codes 7819, 8515 (1999).  

5.  The criteria for an increased (compensable) evaluation 
for right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Codes 5201, 5024 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

The Board finds that the veteran's claim for service 
connection for neck disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (a claim is well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology).  See also Hensley 
v. West, 212 F.3d 1255, 1262 (Fed. Cir. 2000) (threshold 
requirement for a well-grounded claim is "uniquely low" and 
emphasis in "vast majority of cases" will be on the merits 
of the claim).  The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

The record shows that the veteran was involved in a motor 
vehicle accident in about August 1982 and that he was seen in 
June 1983 with complaints of occasional right shoulder pain.  
The assessment was headaches, possibly tension headaches, 
secondary to neck pain.  When the veteran was examined for 
separation in May 1994, he complained that, in the past 
several months, he had had neck stiffness every hour and that 
he had to rotate hard to loosen up.  However, a neck disorder 
was not found on clinical evaluation.  

The veteran's original claim for compensation benefits, 
received about a week following his separation from service, 
includes complaints of a stiff neck.  When the veteran was 
examined by VA in February 1995, he complained of a stiff 
neck, although he had full range of motion of the cervical 
spine at that time.  In testimony before a hearing officer at 
the RO in October 1995, he complained that he had problems 
with his neck from June to August 1995 while working at a 
desk job.  However, he could not recall his symptoms in 
service.  A statement from a private chiropractor dated in 
August 1995 shows that the veteran was seen the previous June 
complaining of neck and back pain.  On examination, he found 
that the veteran had reduced range of motion of the cervical 
spine on forward flexion, lateroflexion, and rotation.  
X-rays reportedly showed a total loss of the normal cervical 
curve complicated by an atypical atlas (C-1) subluxation 
pattern.  In a statement dated in December 1997, the 
veteran's chiropractor reported that when examined in April 
1996, the veteran's complaints included neck sensitivity and 
left scapular pain.  Diagnoses included paraspinal myositis 
throughout the cervical and lumbar spine.  

On VA examination in February 2000, the examiner stated that 
he had reviewed the record.  He reported that the veteran 
gave a history of neck pain of about eight years' duration 
without a specific history of injury.  An examination of the 
cervical spine was essentially unremarkable, and range of 
motion was full.  A mild amount of discomfort was experienced 
on the right lateral neck with left rotation-type motions.  A 
neurological examination was unremarkable.  X-rays of the 
cervical spine were negative.  The impression was chronic 
cervical strain.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Implementing regulations include 
38 C.F.R. § 3.303(b), which provides as follows:  

With chronic diseases shown as such in 
service (or within the presumptive period 
under [38 C.F.R.] § 3.307) so as to 
permit a finding of service connection, 
subsequent manifestations of the same 
chronic condition at any later date, 
however remote, are service connected, 
unless clearly attributable to 
intercurrent causes.  This rule does not 
mean that any manifestation of joint 
pain, any abnormality of heart action or 
heart sounds, any urinary findings of 
casts, or any cough, in service will 
permit service connection of arthritis, 
disease of the heart, nephritis, or 
pulmonary disease, first shown as a 
clear-cut clinical entity, at some later 
date.  For the showing of chronic disease 
in service there is required a 
combination of manifestations sufficient 
to identify the disease entity, and 
sufficient observation to establish 
chronicity at the time, as distinguished 
from merely isolated findings or a 
diagnosis including the word 
"[c]hronic."  When the disease entity 
is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no 
requirement of [an] evidentiary showing 
of continuity.  Continuity of 
symptomatology is required only where the 
condition noted during service (or in the 
presumptive period) is not, in fact, 
shown to be chronic or where the 
diagnosis of chronicity may be 
legitimately questioned.  When the fact 
of chronicity in service is not 
adequately supported, then a showing of 
continuity after discharge is required to 
support the claim.  

Although a chronic disorder of the cervical spine or neck was 
not identified in service, the veteran complained of 
persistent neck stiffness in the several months prior to his 
retirement from active service.  The record shows 
intermittent complaints referable to the neck over the next 
couple of years.  On recent VA examination, a diagnosis of 
chronic cervical strain was entered.  There is no showing of 
intercurrent injury to account for the diagnosis.  Thus, the 
currently diagnosed neck disorder cannot be disassociated 
from the symptoms complained of in service and in the years 
immediately following separation.  It follows that the claim 
must be granted.  The veteran has been accorded the benefit 
of the doubt in making this determination.  38 U.S.C.A. 
§ 5107(b).  

II.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In every instance where the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, however, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

The record shows that the veteran's original claim for 
compensation benefits was received in December 1994.  Service 
connection for the disabilities at issue on this appeal was 
granted in a rating decision dated in June 1995, when 
noncompensable ratings were assigned for each of the 
disabilities, effective from separation.  The veteran 
disagreed with the evaluation assigned, and this appeal 
ensued.  

The veteran's claim for a higher evaluation for low back 
disability is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, the rule in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance"), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings may be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

A.  Left knee disability

Service connection is in effect for chondromalacia patella 
and residuals of arthroscopy of the left knee.  The service-
connected knee disability has been rated 10 percent disabling 
under Diagnostic Code 5019 as for bursitis since separation.  
Under Diagnostic Code 5019, bursitis is rated as degenerative 
arthritis on the basis of limitation of motion of the 
affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

When the veteran underwent a VA general medical examination 
in February 1995, he had full range of motion of all the 
joints of the lower extremities.  There was no instability or 
crepitus of either knee, and the orthopedic examination was 
pertinently normal.  He had no lower motor weakness.  On 
neurological examination, he had very dull patellar and 
Achilles tendon reflexes.  The diagnoses included history of 
left knee problem with a cyst removed by arthroscopy and 
normal knee findings at this time.  

On VA examination in April 1995, the veteran had left knee 
motion from zero to 140 degrees.  (The normal range of motion 
of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, 
Plate II (1999).)  He had bilateral knee crepitus that was 
symmetric and quite remarkable.  There was no demonstrated 
instability.  Although full range of knee motion was 
demonstrated, there was felt to be evidence of degenerative 
changes in both knees.  

When seen at a service department clinic in October 1995, the 
veteran complained of retropatellar pain, greater on the left 
than on the right, and left medial joint line tenderness with 
crepitance.  There was no locking or popping, but the veteran 
complained of occasional buckling.  The range of motion of 
the left knee was from zero to 135 degrees.  There was 
crepitance and fad pad impingement.  The McMurray's sign was 
positive.  There was evidence of left synovial thickening.  
However, the Lachman's and the anterior-posterior drawer 
signs were negative.  X-rays were interpreted as visualizing 
a normal joint space but mild patellar spurring.  The 
impressions included moderate retropatellar knee pain 
secondary to degenerative joint disease, and left knee medial 
meniscal injury.  The veteran was referred to the orthopedic 
clinic for arthroscopy.  

On VA examination in January 1998, the examiner reported that 
the claims file had been reviewed.  The veteran complained of 
left knee discomfort, which he described as sharp while 
ascending and descending steps and while performing work 
duties.  He worked in a two-story building with no elevator 
and pointed to the inferior medial left knee joint line to 
localize the discomfort for the benefit of the examiner.  The 
veteran reported that he used Ibuprofen when his knee flared, 
usually in the amount of one tablet.  The veteran reported 
that he did not use orthotics, prosthetics or ambulatory 
assistive devices or braces.  He denied nocturnal discomfort 
or knee instability.  On examination, the veteran was 
observed rising from a sitting to a standing position without 
upper extremity assistance or antalgic gait.  The knees were 
inspected without obvious effusions or bony abnormalities.  
The patellae were nondisplaced and mobile, bilaterally.  
Active range of motion while sitting with straight leg 
raising was from 90 to zero degrees without subjective 
aggravated discomfort, deficit or guarding.  Passive range of 
motion showed knee flexion that was to 145 degrees and 
symmetric.  There was no guarding or discomfort.  Knee 
palpation was without effusion by milking and ballottement 
techniques.  The patellar apprehension test was negative, 
bilaterally.  Stress testing of the ligaments, both straight 
and in mild flexion, showed no medial or lateral collateral 
ligament laxity.  Drawer tests were negative, bilaterally.  
The McMurray's sign was negative, bilaterally.  There was 
mild right greater than left subpatellar crepitus with 
flexion, extension and auscultation.  X-rays of the knees 
were normal.  The pertinent diagnosis was chondromalacia, 
patellae, stable.  

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation; a 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.  

The record shows that the veteran's left knee disability is 
manifested primarily by subjective complaints of pain and 
crepitus; but the presence of knee instability has not been 
confirmed and only very slight limitation of knee motion is 
demonstrated.  See Diagnostic Codes 5260 and 5261.  Although 
there was some evidence of left knee instability when 
examined in the service clinic in October 1995, clinical 
evaluation of the knee by VA in January 1998 did not 
replicate the earlier findings.  Although X-rays of the left 
knee were interpreted in October 1995 as visualizing 
degenerative joint disease, this was not confirmed by left 
knee X-rays performed by VA in January 1998, which were 
normal.  There is thus no basis for a rating in excess of the 
currently assigned 10 percent under Diagnostic Code 5019, nor 
is there a basis for the assignment of a 20 percent rating 
under Diagnostic Code 5257 for moderate impairment resulting 
from recurrent subluxation or lateral instability of the left 
knee.  As X-ray findings have not confirmed the presence of 
arthritis in the left knee, a separate compensable rating for 
that disability under Diagnostic Code 5003 and 38 C.F.R. § 
4.59 (1999) is not for application.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 
(1998).  

In DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in evaluating a service-connected joint disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court remanded the case 
to obtain a medical evaluation to determine whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
loss of range of motion due to any weakened movement, excess 
fatigability or incoordination.  Id. at 207.  

Throughout the course of this appeal, however, the range of 
motion of the veteran's left knee has either been normal or 
only slightly limited by his knee pain and crepitus, even 
when the DeLuca factors are considered.  In October 1995, the 
veteran lacked only five degrees of full knee flexion.  
Flexion would have to be limited to 45 degrees to warrant 
even a 10 percent evaluation under Diagnostic Code 5260.  See 
38 C.F.R. § 4.71a.  Even if the veteran's left knee were 
shown to be functionally impaired from pain on use or as a 
result of weakened movement, excess fatigability or 
incoordination, it is highly unlikely that the criteria for a 
compensable evaluation would be met or more nearly 
approximated.  38 C.F.R. § 4.7.  

The Board therefore concludes that the preponderance of the 
evidence is against the claim of entitlement to an increased 
rating for left knee disability.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

B.  Lumbosacral strain

Lumbosacral strain has been rated 10 percent rating disabling 
under Diagnostic Code 5295 since separation.

When the veteran underwent a VA general medical examination 
in February 1995, he had full range of motion of the lumbar 
spine.  His orthopedic examination as it affected the spine 
was totally normal.  He had no lower motor weakness.  On 
neurological examination, he had very dull patellar and 
Achilles tendon reflexes.  The diagnoses included history of 
low back pain, with magnetic resonance imaging suggesting an 
L5-S1 herniated disc involving the right nerve root area but 
without radiculopathy.  

On examination of the lumbar spine by VA in April 1995, the 
veteran had forward bending with knees straight touching the 
floor, which the examiner stated translated to about 
120 degrees with the normal dorsal curving of his spine and 
no malalignment.  The muscles were normal.  Lateroflexion was 
"45/45" bilaterally, and bilateral rotation was 5/5.  
Backward extension was to 45 degrees.  

When seen at a service outpatient clinic in September 1995, 
the veteran exhibited full range of motion of the back.  His 
muscle strength was 5/5, bilaterally, and deep tendon 
reflexes were 1+ and equal, bilaterally.  Sensory examination 
was intact, bilaterally.  Straight leg raising was negative.  
There was no history of low back injury, although there was a 
long history of back pain.  The veteran was referred for 
evaluation by the orthopedic clinic.  

When evaluated at a service department orthopedic clinic in 
October 1995, the veteran indicated that he had first 
experienced low back pain about five to six years previously 
but that he could not recall a specific injury.  In April 
1994, he had a routine physical examination and noted pain 
that was worse at that time.  He went to physical medicine 
and rehabilitation and was then separated from service and 
started work as a baker.  He then experienced worsening pain 
and had magnetic resonance imaging performed that visualized 
a circumferential disc at L4-5, and a paramedian disc with 
small herniation at L5-S1.  Plain films were within normal 
limits, however.  He began wearing a brace to help with 
lifting, which he had to do at his new job.  He described 
pain as occurring in his mid-back, occasionally radiating to 
the left buttock and upper thigh.  He was without numbness or 
weakness.  He took Ibuprofen as needed and did back flexion 
exercises.  On examination, his back was without deformity.  
There was no tenderness over the spine or paraspinous muscle 
spasm or sacroiliac joint problems.  His motor strength was 
5/5, bilaterally, in the lower extremities.  His sensory 
examination was equal and symmetric to light touch.  Straight 
leg raising was negative, bilaterally.  The assessment was 
mechanical low back pain.  

When evaluated by a chiropractor in April 1996, the veteran 
had forward flexion to 90 degrees; backward extension to 
15 degrees; lateroflexion to 30 degrees, bilaterally; and 
rotation to 25 degrees, bilaterally.  It was reported that he 
had pain or discomfort and paravertebral muscle splint and 
spasms in all planes of excursion, except with right 
lateroflexion.  Straight leg raising was positive with marked 
subjective complaints, bilaterally.  Braggard's test was 
positive with marked subjective complaints, bilaterally.  
Patrick's test was negative, bilaterally.  X-rays reportedly 
showed some loss of the normal lumbar curve.  The pertinent 
diagnosis was lumbar subluxation with lumbar strain/sprain.  

On VA examination in January 1998, the veteran complained of 
belt-line or below low back discomfort described as sharp, 
which occurred after sitting for more than 15 to 20 minutes 
or standing for more than 15 to 20 minutes and which was 
partially relieved with position changes.  The veteran said 
that Ibuprofen was somewhat effective for his back 
symptomatology.  He denied traumatic aggravation since his 
previous disability evaluation.  He denied a history of 
spinal surgery or of restrictions of activity, except 
remotely by treatment providers.  He avoided heavy lifting.  
He complained of cough/sneeze aggravation "when it's bad" 
of long duration, which he estimated since separation.  Bowel 
or bladder incontinence was absent.  He complained of 
longstanding left lower extremity calf and posterior thigh 
muscle discomfort, which he described as sharp, of unknown 
etiology.  The veteran wore a back brace for prolonged 
sitting and work duties, which he rated as effective.  He 
denied nocturnal back discomfort that prevented restful 
sleep.  The veteran evaluated chiropractic treatment as 
effective.  On examination, the veteran was observed sitting 
on the examination table with the palms stationed at the 
bilateral posterior buttocks for support.  He appeared to 
have poor posture.  The posterior back was inspected with 
mildly accentuated thoracic kyphosis/poor posture, and 
preserved lumbar lordosis.  The vertebral bodies were 
symmetrical and nontender, and there was no guarding.  There 
was no guarding or discomfort with palpation of the posterior 
paravertebral musculature.  There was mildly increased muscle 
tone at L2-3, greater on the left than on the right.  There 
was no discomfort or guarding with palpation of the posterior 
sacroiliac prominence or anterior iliac crest.  Active range 
of motion "sitting with straight leg raising" was from 90 
to zero degrees without subjective aggravated discomfort, 
deficit or guarding.  Axial compression was performed while 
the veteran was sitting without localization of back 
discomfort.  Passive range of motion "lying supine with 
straight leg raising" was negative, bilaterally.  The 
shoulders and pelvis were level when the veteran's stance was 
evaluated.  The active range of motion of the lumbosacral 
spine while standing showed forward flexion preserved at zero 
to 95 degrees with mild two-phase recovery and subjective low 
back "tightness," greater on the left than on the right.  
Backward extension was mildly reduced at zero to 30 degrees 
without two-phase recovery or guarding.  The veteran was able 
to touch the fibular heads, bilaterally, on lateral bending 
without discomfort or deficit.  Rotation was intact and was 
symmetric at zero to 35 degrees without guarding or 
discomfort.  His gait was symmetrical and without a limp.  
Heel and toe walking were intact and symmetric.  On 
neurologic evaluation, there was no calf muscle atrophy.  The 
calf muscles, measured 15 centimeters below the lower 
patellar border, were 42 centimeters and symmetric.  The calf 
and thigh musculature had strength that was preserved against 
resistance.  There was no weakness or breakaway.  Quadriceps 
was well developed and symmetric in both thighs.  Deep tendon 
reflexes in the knee and ankle were 1+/2 and symmetric.  
Plantar reflexes were downward and symmetric.  Dorsiflexion 
of the great toes was intact without weakness, bilaterally.  
X-rays of the lumbosacral spine were normal.  The examiner 
stated that electromyographic studies did not support a 
diagnosis of lumbar radiculopathy.  The pertinent diagnosis 
was lumbosacral strain.  

In order to warrant an increased evaluation for lumbosacral 
strain, the evidence must show that there is muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  With the exception of the evidence of the private 
chiropractor in April 1996, the veteran's spine has not shown 
muscle spasm on extreme forward bending; moreover, there is 
no evidence whatsoever of unilateral loss of lateral spine 
motion in a standing position.  Indeed, muscle spasm was not 
elicited on examination of the back when the veteran was 
evaluated at a service orthopedic clinic in October 1995.  
The assessment at that time was mechanical low back pain.  
When he was examined by VA in 1995, lateroflexion was normal, 
bilaterally.  Even when examined by his chiropractor in April 
1996, he lacked only 25 percent of normal lateroflexion, 
bilaterally.  When examined by VA in January 1998, the 
veteran was able to touch both fibular heads on lateral 
bending without discomfort or deficit.  There is thus no 
basis for a rating in excess of the currently assigned 
10 percent for lumbosacral strain under Diagnostic Code 5295.  

The lumbosacral strain may also be evaluated under Diagnostic 
Code 5292 for limitation of lumbar spine motion.  Under that 
diagnostic code, slight limitation of motion of the lumbar 
segment of the spine warrants a 10 percent evaluation; a 
20 percent evaluation requires moderate limitation of motion.  
A 40 percent evaluation is warranted where severe limitation 
of motion is shown.  38 C.F.R. § 4.71a.  

The record throughout the course of this appeal, however, 
reveals no more than slight limitation of motion of the 
lumbar spine.  The range of motion of the lumbar spine was 
normal when the veteran was examined by VA in 1995.  When 
examined by his chiropractor in April 1996, he had nearly 
complete forward flexion and lacked only 10 degrees of 
rotation and 10 degrees of lateroflexion, bilaterally.  
Although backward extension of the lumbar spine was 
moderately impaired, this was in only one plane of excursion.  
Moreover, these findings were not replicated on VA 
examination in January 1998, when the veteran had essentially 
full range of motion of the lumbar spine in all planes of 
excursion, except for a loss of five degrees of backward 
extension.  There is thus no showing of more than slight 
limitation of motion of the lumbar segment of the spine that 
has persisted throughout the course of this appeal.  The 
findings on chiropractic examination in April 1996 are thus 
shown to be atypical.  

Moreover, there is no persuasive showing that the range of 
motion of the veteran's lumbar spine is any more than 
slightly limited, even when the DeLuca factors are 
considered.  As previously indicated, the only indication of 
any significant limitation of motion was on backward 
extension in April 1996, a finding that has not been 
replicated.  Although the veteran in April 1996 had pain or 
discomfort on motion of the lumbar spine in most planes of 
excursion, this has not been precisely replicated.  Rather, 
when examined by VA in January 1998, the veteran had 
discomfort only at the very extremes of motion on forward 
flexion and backward extension.  He was able to flex his 
spine laterally and rotate his spine without guarding or 
discomfort.  His gait was symmetrical and without a limp.  
His muscle strength throughout the course of this appeal has 
been preserved.  The only problem with his back is a mildly 
accentuated thoracic kyphosis or poor posture with a 
preserved lumbar lordosis.  There was no guarding or 
discomfort with palpation of the posterior paravertebral 
musculature and only mildly increased muscle tone at L2-3, 
greater on the left than on the right.  There was no 
discomfort or guarding with palpation of the posterior 
sacroiliac prominence or anterior iliac crest.  In addition, 
the veteran denied any restrictions on his activity, although 
he said that he avoided heavy lifting.  Although he 
complained of cough/sneeze aggravation of long duration, and 
of muscle discomfort in the left lower extremity, there is no 
showing of any significant disability as a result thereof.  
Indeed, electromyographic testing found no evidence of left 
lumbar radiculopathy.  Although the veteran wears a back 
brace for prolonged sitting and work duties, he also rates 
this as an effective therapy.  Moreover, he denied nocturnal 
back discomfort preventing restful sleep.  It does not appear 
that he is receiving current treatment for his low back 
problems, and only lumbosacral strain was diagnosed in 
January 1998.  The Board is therefore unable to conclude that 
an increased rating is warranted for the service-connected 
low back disability, even when the holding in DeLuca v. Brown 
is considered.  

The Board is of the opinion that the veteran's low back 
disability has been rated on the basis of the dominant 
disability present under Diagnostic Code 5295 for lumbosacral 
strain.  That rating, however, may not be combined with a 
rating under Diagnostic Code 5292 for limitation of lumbar 
spine motion without violating the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 (1999).  The diagnostic codes 
by which the service-connected low back disorder may be 
evaluated involve or affect the same anatomical part and 
involve the same or overlapping functions.  The rule against 
pyramiding precludes the use of multiple diagnostic codes to 
artificially inflate the service-connected evaluation.  Id.  
Rather, the diagnostic code is applied that most accurately 
reflects the degree of functional impairment shown by the 
evidence of record.  The Board is of the opinion that the 10 
percent evaluation assigned reflects the actual degree of 
functional impairment demonstrated in this case.  38 C.F.R. 
§§ 4.10, 4.40.  

Although the painful motion of an arthritic joint must 
normally be considered, 38 C.F.R. § 4.59 (1999), recent X-ray 
examination of the low back has not confirmed the presence of 
arthritis in the lumbosacral spine.  

The Board therefore concludes that the preponderance of the 
evidence is against the claim of entitlement to an increased 
rating for lumbosacral strain.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 54.  

C.  Right wrist disability

The veteran's ganglion cyst of the right wrist was initially 
evaluated under Diagnostic Code 7819 for benign new growths 
of the skin.  A noncompensable evaluation was initially 
granted.  However, the disability was reclassified by the RO 
in June 1998 as carpal tunnel syndrome of the right wrist, 
residuals of ganglion cyst, and evaluated as 10 percent 
disability under Diagnostic Codes 7819 and 8515.  

Under Diagnostic Code 7819, benign skin growths are rated on 
the basis of any related scars or disfigurement.  Scars may 
be evaluated on the basis of any related limitation of 
function of the body part that they affect.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  The RO in this case essentially 
found that the right ganglion cyst had resulted in carpal 
tunnel syndrome and rated the carpal tunnel syndrome under 
Diagnostic Code 8515 for incomplete paralysis of the median 
nerve.  The RO found, and the Board concurs, that the right 
carpal tunnel syndrome was the dominant right wrist 
disability.  

On VA examination in January 1998, it was reported that the 
veteran is right handed.  Under Diagnostic Code 8515, mild 
incomplete paralysis of the median nerve of the major upper 
extremity warrants a 10 percent rating; moderate incomplete 
paralysis warrants a 30 percent rating; severe incomplete 
paralysis warrants a 50 percent.  

With complete paralysis of the median nerve, the hand is 
inclined to the ulnar side, the index and middle fingers are 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence is seen, and the thumb is in 
the plane of the hand (ape hand).  38 C.F.R. § 4.124a.  
Pronation is incomplete and defective, there is an absence of 
flexion of the index finger and feeble flexion of the middle 
finger, a fist cannot be made, and the index and middle 
fingers remain extended.  Id.  The distal phalanx of the 
thumb cannot be flexed, and there is defective opposition and 
abduction of the thumb at right angles to the palm; the 
flexion of the wrist is weakened; and there is pain with 
trophic disturbances.  Id.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of the median nerve, whether the less than 
total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree of impairment.  
38 C.F.R. § 4.124a, Note prior to Diagnostic Code 8510.  

When the veteran was examined by VA in February 1995, it was 
reported that he had a ganglion on the anterior surface of 
the radial side of the right wrist that measured about one 
centimeter in greatest dimension.  It was further reported 
that he apparently had no problem with it.  On examination, 
he had full range of motion of all joints of the upper 
extremities.  He had no upper extremity motor weakness.  The 
upper extremity deep tendon reflexes were symmetric and 1+.  
The pertinent diagnosis was that the veteran had an 
essentially asymptomatic ganglion (cyst) of the right wrist.  

In testimony before a hearing officer at the RO in October 
1995, however, the veteran claimed that he had bilateral 
wrist pain following any significant amount of time typing or 
using keyboards.  He reported that his home computer was 
configured to avoid an unfavorable wrist position but that 
his work often required him to use keyboards placed on tables 
or similarly poor ergonomic positioning.  He said that a 
recent change of jobs had reduced the number of problem days 
from about three days a week to one day a week.  

On VA examination in January 1998, the veteran denied left-
sided symptomatology and complained of longstanding right 
wrist discomfort, which he described as sharp, with a history 
of aggravation performing computer keyboard duties during and 
after military service.  The veteran stated that he had a lot 
of pain and pointed to the volar surface of the right wrist.  
He said that after prolonged periods of keyboard duties, he 
experienced wrist discomfort that had been partially 
palliated with chiropractic adjustments "at least for a 
year".  The veteran indicated that surgery had not been 
recommended for the cyst.  He denied any weakness or 
inability to perform any fine motor function of daily living.  
He denied an inability to perform work duties, including 
keyboard typing.  He denied other pertinent details of wrist 
symptomatology.  He indicated that Ibuprofen was "somewhat 
effective".  On examination, he had dorsiflexion of the 
wrist from zero to 70 degrees and volar flexion of the wrist 
from zero to 80 degrees.  These movements were symmetric.  He 
had ulnar deviation from zero to 45 degrees, and radial 
deviation from zero to 20 degrees.  These movements were 
symmetric.  (Normal dorsiflexion (extension) of the wrist is 
from zero degrees (palm facing and parallel with the floor) 
to 70 degrees; normal palmar flexion is from zero to 80 
degrees.  Normal ulnar deviation of the wrist is from zero to 
45 degrees, while normal radial deviation is from zero to 20 
degrees.  38 C.F.R. § 4.71, Plate I.)  The Tinel's sign was 
negative, bilaterally.  Radial pulses were bounding and 
symmetric.  There was no discomfort, tingling or numbness 
with hyperflexion of the wrists for 60 seconds.  Elbow 
flexion was from zero to 145 degrees and symmetric.  X-rays 
revealed a normal right wrist.  Electromyographic studies 
were felt to support a diagnosis of right carpal tunnel 
syndrome.  The examiner remarked that the history and 
symptomatology were most suggestive of acute and transitory 
neuritis of the wrist after strenuous duties of keyboard 
typing.  The diagnosis was right carpal syndrome, which was 
felt to be mild.  

The clinical evidence regarding neurologic impairment of the 
right wrist shows that no more than mild impairment is 
demonstrated under Diagnostic Code 8515.  The veteran has 
full range of motion of the wrist.  His grip strength was 
intact and symmetric, and finger opposition was intact and 
symmetric when recently examined by VA.  His upper extremity 
strength against resistance was symmetric with no breakaway.  
His forearm musculature was preserved and symmetric.  There 
was no thenar, hypothenar or interosseous muscle atrophy.  
His nails were without clubbing or cyanosis.  Significantly, 
his right carpal tunnel syndrome was described by the 
examiner as mild.  The symptomatology necessary for a higher 
rating under Diagnostic Code 8515 is not shown to be present, 
and the Board is of the opinion that the evaluation currently 
assigned compensates the veteran for the mild symptoms 
associated with his right wrist disability under the ordinary 
conditions of life.  See 38 C.F.R. § 4.10.  

The Board is of the opinion that the preponderance of the 
evidence is against the claim of entitlement to an increased 
rating for the service-connected right wrist disability.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
54.  It follows that the claim must be denied.  

D.  Right shoulder disability

The veteran's service-connected right shoulder tendinitis was 
initially rated under Diagnostic Code 5201 for limitation of 
motion of the arm.  Under that Diagnostic Code, a 20 percent 
evaluation is warranted for limitation of motion of the major 
(dominant) arm when motion is possible to the shoulder level; 
a 30 percent evaluation requires that motion be limited to 
midway between the side and shoulder level; a 40 percent 
evaluation requires that motion be limited to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  There is 
no zero percent rating for limitation of arm motion.  

When the veteran underwent a VA general medical examination 
in February 1995, he had full range of motion of all the 
joints of the upper extremities.  He had a bicipital 
tendinitis of the right shoulder, which was felt to be 
moderately severe.  However, he had no upper motor weakness.  
The diagnoses included bicipital tendinitis of the right 
shoulder with full range of motion otherwise.  On VA 
examination in April 1995, he had abduction of the right 
shoulder to 180 degrees, forward flexion to 180 degrees, and 
internal and external rotation to 90 degrees, bilaterally.  

Normal range of motion of the shoulder on forward elevation 
(flexion) is from zero degrees (arm at side) to 180 degrees 
(arm straight overhead); 90 degrees of flexion is achieved 
when the arm is parallel with the floor.  38 C.F.R. § 4.71, 
Plate I.  Normal abduction of the shoulder is from zero 
degrees to 180 degrees.  Id.  Normal internal or external 
rotation of the shoulder is from zero degrees to 90 degrees.  
Id.  

The veteran testified in October 1995 that he had 
intermittent pain in the right shoulder.  He had difficulty 
sleeping on his right side and did not attempt to lift above 
his head because of problems with his shoulder, back and 
knees.  The shoulder sometimes popped when he put on his 
coat.  

When the veteran was examined by VA in January 1998, however, 
he had no recall of the extremity affected.  He eventually 
related that in 1990, he had shoulder discomfort after 
falling.  He said that he "pulled my shoulder out".  He 
denied recurrent shoulder dislocation or painful residuals 
after this injury.  He was able to perform all activities of 
daily living and work, and he denied deficit, weakness or 
recurrent discomfort in any activity.  He denied nocturnal 
shoulder discomfort.  He denied any treatment evaluation 
since service for his right shoulder symptoms.  Examination 
of the bilateral shoulders and upper extremities, with 
tension to the joints and musculature, showed no obvious 
effusions or abnormalities.  There was no guarding or 
discomfort with palpation of the joint lines and bony 
landmarks, including the glenohumeral joint, 
acromioclavicular joint, clavicular shaft, and 
sternoclavicular joint.  The scapulae were nontender, 
bilaterally.  There was no deformity.  There was no winged 
scapula with palmar opposition.  Upper extremity strength 
against resistance was symmetric with no breakaway.  The arm 
musculature was preserved and symmetric.  The active range of 
motion of the shoulder while sitting was normal.  The passive 
range of motion of the shoulder while sitting was from zero 
to 180 degrees and symmetric, without discomfort or guarding, 
on forward elevation and abduction.  Internal rotation and 
external rotation were from zero to 90 degrees without 
guarding or discomfort.  There was no significant 
glenohumeral crepitus with flexion, extension and 
"auscultation".  The forearm muscle mass appeared 
symmetric.  Strength was preserved against resistance.  There 
was no tremor, drift or vesiculation with upper extremity 
extension.  X-rays revealed a normal right shoulder.  The 
pertinent diagnosis was that there was insufficient evidence 
currently to warrant a diagnosis of an acute or chronic 
shoulder condition or residuals.  The veteran had full 
strength, function and mobility.  

Under any of the potentially applicable diagnostic codes 
affecting the right shoulder, there is no evidence of any 
impairment that would warrant a compensable evaluation.  In 
particular, there is no limitation of motion of the right arm 
such as to warrant a compensable evaluation under Diagnostic 
Code 5201, even when the DeLuca factors are considered.  

The representative contends that the provisions of 38 C.F.R. 
§ 4.7 are applicable and warrant at least a compensable 
evaluation.  The Board observes that a zero percent 
evaluation is normally included in the rating schedule only 
if it is felt necessary to give the rating board clear and 
unambiguous instructions on rating where it might otherwise 
be unclear whether commonly occurring minor findings warrant 
a zero percent or higher evaluation.  See 61 Fed. Reg. 46,720 
(1996).  Where, as here, VA has found it unnecessary to 
include criteria for a zero percent rating for a particular 
diagnostic code because the listed criteria are sufficiently 
clear and unambiguous, the provisions of 38 C.F.R. § 4.7 are 
not for application in those cases in which the minimum 
criteria for a compensable rating are not met.  In these 
circumstances, under 38 C.F.R. § 4.31, the minimum criteria 
for a compensable rating must be met, not merely more nearly 
approximated.  

Although the 	RO in June 1998 rated the right shoulder 
tendinitis under Diagnostic Code 5024, for tenosynovitis, the 
result is the same, since tenosynovitis is rated on the basis 
of limitation of motion of the affected part as for 
degenerative arthritis under Diagnostic Code 5003.  The fact 
remains that there is no limitation of motion of the affected 
shoulder such as to warrant a compensable evaluation under 
the pertinent diagnostic codes.  Indeed, the examiner in 
January 1998 could find essentially no diagnosable right 
shoulder condition or residuals of right shoulder injury.  In 
the absence of identifiable residuals meeting the criteria 
for the minimum compensable evaluation, a noncompensable 
evaluation is all that is warranted.  


ORDER

Service connection for chronic cervical strain is granted.  

An increased evaluation for left knee disability is denied.  

An increased evaluation for lumbosacral strain is denied.  

An increased evaluation for right wrist disability is denied.  

An increased (compensable) evaluation for right shoulder 
disability is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

